PER CURIAM.
The petitioner has standing to challenge only the procedural legality, rather than the wisdom of the municipal decision below. Save Brickell Ave., Inc. v. City of Miami, 395 So.2d 246 (Fla. 3d DCA 1981); Save Brickell Ave., Inc. v. City of Miami, 393 So.2d 1197 (Fla. 3d DCA 1981). On that issue, it has failed completely to establish, as it argues, that the Appellate Division of the Circuit Court departed from the essential requirements of the law in concluding that the Miami Beach City Commission had properly effected an abandonment of the city’s air rights over a particular street by resolution, rather than by ordinance. In accordance with City of Deer-field Beach v. Vaillant, 419 So.2d 624 (Fla. 1982), the petition for writ of certiorari is therefore denied.